325 F.2d 1019
Johnnie Lee GOSS, Appellant,v.STATE OF ALASKA, Appellee.
No. 18502.
United States Court of Appeals Ninth Circuit.
Jan. 7, 1964.

James R. Sherman, San Jose, Cal., for appellant.
Robert C. Erwin, Dist. Atty., State of Alaska; Dorothy Awes Haaland, Asst. Dist. Atty., and Leroy Baker, Asst. Dist. Atty., Anchorage, Alaska, for the appellee.
Before ORR, JERTBERG and BROWNING, Circuit Judges.
PER CURIAM:


1
Appellant is in custody at the United State Penitentiary, McNeil Island, Washington, under a conviction of a State Court of Alaska for a state criminal offense.  He applied for a writ of habeas corpus in the United States District Court for the Western District of Washington, naming only the State of Alaska as respondent, and urging various grounds for his release from custody.  His application was dismissed below.


2
On the authority of Bohm v. Alaska, 320 F.2d 851 (9th Cir.1963), the decision of the trial court is affirmed.